              Case 20-10755-BLS   Doc 150-2   Filed 04/30/20   Page 1 of 2




                                     Exhibit A

                            (Contract Rejection Schedule)




146484.01601/123212804v.2
              Case 20-10755-BLS             Doc 150-2    Filed 04/30/20    Page 2 of 2




           Lessor and Address                  Identifying Information              Subject
 PenAir Realty Holdings, LLC                  Block 27, Lot 5C AIA        Two leases dated January 1,
 Attn: Daniel P. Seybert, Managing Member     and                         2019, for hangar facilities and
 P.O. Box 221483                              Block 27, Lot 5B AIA        office space located at
 Anchorage, Alaska 99522                                                  Anchorage International
                                                                          Airport in Anchorage, Alaska
 Young Conaway Stargatt & Taylor, LLP
 Attn: Sean M. Beach
 Rodney Square
 1000 North King Street
 Wilmington, Delaware 19801
 Facsimile: (302) 571-1253
 Email: sbeach@ycst.com

 Dawson Law Group, LLC
 Attn: Wayne G. Dawson
 P.O. Box 244965
 Anchorage, Alaska 99524
 Facsimile: (907) 277-3991
 Email: wdawson@dawsonlaw-ak.com




                                                   11
146484.01601/123212804v.2
